IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 7, 2009

                                       No. 08-60735                    Charles R. Fulbruge III
                                                                               Clerk

ROLANDO ROMERO,

                                                   Petitioner
v.

UNITED STATES PAROLE COMMISSION,

                                                   Respondent




                        Petition for Review of an Order of the
                         United States Parole Commission
                               Register No. 69174-079


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Rolando Romero, a United States citizen convicted in a Mexican court of
transportation of marijuana, was transferred to the United States to serve his
sentence. He petitions for review of the United States Parole Commission’s
determination of his release date. Romero argues that the Parole Commission’s
determination was substantively unreasonable because the release date is longer
than necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a) in light of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60735

the physical abuse that he suffered while imprisoned in Mexico. We DENY the
petition for the following reasons:
      1. We review the Parole Commission’s determination as if it had been a
      sentence imposed by the United States District Court. Molano-Garza v.
      U.S. Parole Comm’n, 965 F.2d 20, 23 (5th Cir. 1992); see also 18 U.S.C.
      § 4106A(b)(2)(B).    The substantive reasonableness of a sentence is
      reviewed for an abuse of discretion. Gall v. United States, 128 S. Ct. 586,
      597 (2007). That an appellate court “might reasonably have concluded
      that a different sentence was appropriate is insufficient to justify reversal
      of the [Parole Commission].” Id.
      2. The Parole Commission’s determination was based on the low end of
      the calculated guidelines range. The hearing examiner considered the
      treatment of Romero in the Mexican prison but concluded that the low end
      of the guideline range was an appropriate sentence because of Romero’s
      criminal history of a prior drug offense and failure to abide by previous
      terms of supervised release. The hearing examiner’s statements and
      recommendation to the Parole Commission show that she exercised
      discretion under advisory guidelines in recommending the release date,
      while considering the § 3553(a) factors and the totality of the
      circumstances, including Romero’s abuse in prison, the nature of Romero’s
      offense, his criminal history, and his history of substance abuse and need
      for treatment. We therefore decline to disturb the Parole Commission’s
      determination as unreasonable. See Thorpe v. U.S. Parole Comm’n, 902
      F2d 291, 292 (5th Cir. 1990); Calabria v. U.S. Parole Comm’n, 227
      F. App’x 336, 338 (5th Cir. 2007).
PETITION DENIED.




                                         2